         Case 18-33836 Document 1174 Filed in TXSB on 02/09/21 Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                  Chapter 11
In re:
                                                                  Case No. 18-33836 (MI)
NEIGHBORS LEGACY HOLDINGS, INC., et
al,                                                               (Jointly Administered)
                          Debtors.1

                                         NOTICE OF HEARING
                                   (Related Docket Nos. 1159 and 1160)


         PLEASE TAKE NOTICE THAT, on December 31, 2020, Mark Shapiro as the

Unsecured Creditor Trustee (the “Unsecured Creditor Trustee”), filed (i) Unsecured Creditor

Trustee’s Objection to Proof of Claim No. 525, Filed by Spring Gulch, LLC [Docket No. 1159];

and (ii) Unsecured Creditor Trustee’s Objection to Proof of Claim Nos. 71, 72, and 114 Filed by

Paul Baden Roberts [Docket No. 1160] (collectively the “Claims Objections”).

         PLEASE TAKE FURTHER NOTICE THAT, a hearing to consider the relief

requested in the Claims Objections has been scheduled for Monday, March 8, 2021 at 9:00

a.m. (prevailing Central Time) (the “Hearing”). Audio communications for the Hearing will be

by use of the Court’s dial-in facility. Parties may access the facility by dialing (832) 917-1510

and entering conference room number 954554. Parties wishing to view video may do so by




1
    Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four
    digits of their tax identification numbers is not provided herein. A complete list of such information may be
    obtained on the website of the Debtors’ proposed claims and noticing agent at www.kccllc.net/neighbors. The
    location of Debtors’ principal place of business and the Debtors’ service address was: 10800 Richmond Avenue,
    Houston, Texas 77042.



61052/0001-22012577v1
        Case 18-33836 Document 1174 Filed in TXSB on 02/09/21 Page 2 of 3




visiting    https://www.gotomeeting.com/meeting/join-meeting              and      entering   meeting   code

“JudgeIsgur”.2


Dated: February 9, 2021                            Respectfully submitted,

                                                   /s/ Michael D. Warner
                                                   Michael D. Warner (TX Bar No. 00792304)
                                                   Benjamin L. Wallen (TX Bar No. 24102623)
                                                   PACHULSKI STANG ZIEHL & JONES LLP
                                                   440 Louisiana Street, Suite 900
                                                   Houston, TX 77002
                                                   Telephone: (713) 691-9385
                                                   Email: mwarner@pszjlaw.com
                                                   Email: bwallen@pszjlaw.com

                                                   Counsel for Mark Shapiro, Unsecured Creditor
                                                   Trustee




2
    Parties may also view video by downloading the free GoToMeeting application.


                                                     -2-
61052/0001-22012577v1
        Case 18-33836 Document 1174 Filed in TXSB on 02/09/21 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of February, 2021, a true and correct copy of the
above and foregoing has been served by electronic transmission to all registered CM/ECF users
appearing in these cases.

                                                  /s/ Michael D. Warner
                                                  Michael D. Warner




                                            -3-
61052/0001-22012577v1
